48 F.3d 1217NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Godfrey L.C. PHELPS, Plaintiff-Appellant,v.STATE OF MARYLAND;  William D. Schaefer, Governor;  AngelaH. Efferson;  James C. Cawood, Jr., Judge, Individually andOfficially;  H. Chester Goudy, Jr., Judge, Individually andOfficially;  Martin A. Wolff, Individually and Officially;Warren B. Duckett, Jr., Judge, Individually and Officially;Bruce William, Judge, Individually and Officially;  RobertH. Heller, Judge, Individually and Officially;  Eileen A.Reilly, Individually and Officially Assistant State'sAttorney for Anne Arundel County;  Megan B. Johnson,Individually and Officially Assistant States's Attorney forAnne Arundel County;  L. Gayle Barnes, Individually andOfficially Clerk of the Anne Arundel County Circuit Court;Mary McNally Rose, Individually and Officially Clerk of theAnne Arundel County Circuit Court;  William Schmidt,Individually and Officially Domestic Relation Division;Elizabeth Nielsen, Individually and Officially DomesticRelation Division;  Edward R. Bloom, Individually andOfficially Social Service Department;  Sarah M. Lliff,Individually and Officially Social Service Department;Frank Weathersbee, Individually and Officially StatesAttorney for Anne Arundel County;  Erie Schafer,Individually and Officially Former Clerk of the CircuitCourt for Anne Arundel County;  Unknown Defendants;Theodore G. Bloom, Judge, Individually and Officially Courtof Special Appeals of Maryland;  Charles E. Moylan, Judge,Individually and Officially Court of Special Appeals;  ArrieW. Davis, Judge, Individually and Officially Court ofSpecial Appeals of Maryland;  Glenn T. Harrell, Judge,Individually and Officially Court of Special Appeals ofMaryland;  J. Joseph Curran, Jr., Attorney General ofMaryland;  Joseph B. Spillman, Individually and OfficiallyAssistant Attorney General of Maryland;  Margaret Brooks,Individually and Officially;  Robert E. Wenk, Individuallyand Officially;  Robert C. Murphy, Judge, Individually andOfficially Court of Appeals, Defendants-Appellees.
No. 94-2617.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided March 2, 1995.

Godfrey L.C. Phelps, Appellant pro se.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also note that Appellant's request for review of a state court proceeding in the district court is foreclosed by District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983), which precludes federal jurisdiction if constitutional claims are inextricably intertwined with the merits of a state court judgment